internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-111690-98 date november legend company state x this is in response to a letter dated date requesting a ruling concerning the exclusion of income of the company from gross_income under sec_115 of the internal_revenue_code the company provides a pooling network for participating risk- facts sharing pools of political subdivisions of various states states counties municipalities and other political subdivisions have used risk-sharing pools for self-insurance pools often cover only a portion of each member’s losses the company offers reinsurance coverage for the excess losses as to commercial reinsurance these risk-sharing an alternative many the company is a nonprofit organization organized and licensed under the laws of state x industrial insured captive_insurance_company to provide various types of insurance and reinsurance coverage solely to its members company uses an accrual_method of accounting and is taxpayer the company is organized as a calendar-year a mutual the under the bylaws of the company membership is limited to non- profit risk-sharing pools of political subdivisions of states all of the income of which is excludable under authorized by a state association or with a state association to participate in the company member pool must file an application_for membership and be approved by an a risk-sharing pool that seeks membership in the company a risk-sharing pool affiliated and that are plr-111690-98 affirmative vote of the company’s board_of directors the company is not transferable and will terminate if the member pool ceases to be reinsured by the company or if the member pool is dissolved membership in the business of the company is governed by a board_of directors a resident elected by the member pools of state x management and administrative services in addition the company uses a servicing company to administer its claims and loss control services the company outsources most of its operational at least one director must be the company provides automobile liability general and product_liability workers’ compensation property liability law enforcement liability and public officials errors and omissions coverage for its members reinsuring losses of its member pools the company’s income is used to pay reinsurance claims expenses associated with such claims and expenses of administration of the company the company’s operations are limited to insuring or the company’s surplus is provided by member pools upon a percentage of the actuarially determined net becoming a member of the company each member pool contributes an amount equal to reinsurance_premium that will be charged to the member pool under the agreement between the member pool and the company for the ensuing policy year each member no part of the company’s net_earnings inures to the benefit of any private person and upon dissolution or liquidation the company's remaining assets must be distributed to either member pools or political subdivisions of states the company maintains a record of the contributions of law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to subdivision of a state a state or political when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to political_subdivision of the state a state or a revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ plr-111690-98 the ruling states that the income of such an health obligations organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the benefit to the revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue the company provides automobile liability general and product_liability workers’ compensation property liability law enforcement liability and public officials error and omissions coverage for its members reinsuring losses of its member pools and revrul_77_261 the company performs an essential_governmental_function within the meaning of sec_115 of the code the company’s operations are limited to insuring or based upon revrul_90_74 under sec_115 of the code income of the company must accrue to states or their political subdivisions no part of the company's net_earnings inures to the benefit of any private person addition upon distribution or liquidation the company’s remaining assets must be distributed to either member pools or political subdivisions of states political subdivisions of states and entities whose income is excludable from gross_income under sec_115 thus the income of the company accrues to in holding based on the information and representations submitted by the company we hold that the income of the company is excludable from gross_income under sec_115 except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code company qualifies as an insurance_company under any provision of the code including subchapter_l of chapter specifically we express no opinion whether the plr-111690-98 this ruling is directed only to the taxpayer who requested it sec_6110 cited as precedent of the code provides that it may not be used or sincerely assistant chief_counsel financial institutions and products by heer th kennet alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
